


EXHIBIT 10.16


EXECUTION VERSION


FIRST AMENDMENT dated as of December 19, 2013 (this “Amendment”), to the Amended
and Restated Credit Agreement dated as of January 3, 2011, as further amended
and restated as of June 14, 2012, and as of March 13, 2013 (the “Credit
Agreement”), among ASCENA RETAIL GROUP, INC., a Delaware corporation (the
“Company”), the other LOAN PARTIES party hereto, the LENDERS party hereto, the
ISSUING BANKS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Swingline Lender.
Under the terms of the Credit Agreement, the Company is authorized to carry out
the Permitted Restructuring (such term and each other capitalized term used and
not otherwise defined herein having the meaning assigned to it in the Credit
Agreement, as amended hereby), pursuant to which (a) the indirect ownership of
Equity Interests in Kirkstone are to be transferred to an indirect wholly owned
subsidiary of the Company at least 65% of the Equity Interests of which are
pledged as Collateral for the Secured Obligations and (b) the pledge of the
Equity Interests of Kirkstone currently held by the Administrative Agent is to
be released. In connection with the Permitted Restructuring, the Company
proposes to implement the Related Restructuring Transactions. The Company has
requested certain related amendments to the Credit Agreement, and the Lenders
party hereto are willing to agree to such amendments on the terms and subject to
the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:
SECTION 1.01.    Amendment of the Credit Agreement. Subject to the satisfaction
of the conditions set forth in Section 1.03 below, the Credit Agreement shall
without further action be amended as follows:
(a)    The text following the table in the definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is amended to read as follows:
“The Applicable Rate shall be determined based on Average Availability for the
most recently ended fiscal quarter of the Company (or shorter period from the
Third Restatement Effective Date until the end of a fiscal quarter) as set forth
in the table above, with each change to the Applicable Rate to be effective on
the first day of the first month immediately following the last day of such
fiscal quarter (or shorter period). Notwithstanding the foregoing provisions of
this definition, if the Borrowers shall fail to deliver any Borrowing Base
Certificate by the time required under Section 5.01(h), then the Applicable Rate
shall be determined by reference to Category 3 in the table above from and
including the day next following the date on which such Borrowing Base
Certificate shall have been due to but excluding the day after the date on which
such Borrowing Base Certificate shall have been delivered.”
(b)    The penultimate sentence in the definition of “Collateral and Guarantee
Requirement” in Section 1.01 of the Credit Agreement is amended by inserting the
following parenthetical at the end thereof:
“(taking into account, in the case of real property assets, potential
environmental or other liabilities associated with such assets)”.
(c)    The definition of “Mortgaged Property” in Section 1.01 is amended to read
as follows:






--------------------------------------------------------------------------------



2

“Mortgaged Property” means each parcel of real property located in the United
States of America owned in fee by a Loan Party, and the improvements thereto,
that (together with such improvements) (a) has a book value of $5,000,000 or
more and (b) either (i) is subject to a Mortgage on the Third Restatement
Effective Date or (ii) that the Administrative Agent has determined should be
subjected to a Mortgage and included in the Borrowing Base (subject to the
satisfaction of the requirements set forth in the definition of “Eligible Real
Properties”); provided that the Mortgaged Properties shall not include the
parcels of real property located in Duluth, Minnesota and Johnston, Iowa owned
on the Third Restatement Effective Date by Maurices Incorporated set forth on
Schedule 1.01B.”
(d)    Section 1.01 of the Credit Agreement is amended by inserting each of the
following definitions in its appropriate alphabetical position:
“FSHC” means FSHC, Inc., an indirect, wholly owned subsidiary of the Company.
“New Coop” means Worldwide Retail Holding Coöperatief U.A., existing or to be
formed as an indirect, wholly owned subsidiary of the Company.
“New US Inc.” means Fashion Apparel Sourcing, Inc., existing or to be formed as
an indirect, wholly owned subsidiary of the Company.
“Related Restructuring Transactions” means the transactions (other than the
Permitted Restructuring) provided for in the Step Plan.
“Step Plan” means the Company’s Sourcing Integration—Step Plan dated November
22, 2013, copies of which have been made available to the Administrative Agent
and the Lenders, as amended from time to time (but without giving effect to any
such amendment that would adversely affect the Lenders).
“WWRH” means Worldwide Retail Holdings, Inc., an indirect, wholly owned
subsidiary of the Company.
“WWRH BV” means Worldwide Retail Holdings BV, an indirect, wholly owned
subsidiary of the Company.
(e)    Section 5.01(f) of the Credit Agreement is amended to read as follows:
“(f) within 20 days after the first Business Day of March of each year, a
completed Supplemental Perfection Certificate, signed by a Financial Officer of
the Company, setting forth the information required pursuant to the Supplemental
Perfection Certificate;”
(f)    Clause (iv) of Section 6.03(a) of the Credit Agreement is amended to read
as follows:
“(iv) the Permitted Restructuring and the Related Restructuring Transactions may
be carried out and”
(g)    Section 6.04(o) of the Credit Agreement is amended to read as follows:
“(o) the Permitted Restructuring and the Related Restructuring Transactions;”
(h)    Section 6.04(p) of the Credit Agreement is amended by deleting each
reference to “this clause (o)” therein and replacing each with a reference to
“this clause (p)”






--------------------------------------------------------------------------------



3

(i)    Section 6.04(q) of the Credit Agreement is amended by deleting each
reference to “this clause (p)” therein and replacing each with a reference to
“this clause (q)”.
(j)    Section 6.05(k) of the Credit Agreement is amended to read as follows:
“(k) the Permitted Restructuring and the Related Restructuring Transactions.”
(k)    Clause (b) of Section 6.09 of the Credit Agreement is amended to read as
follows:
“(b) transactions (i) between or among the Loan Parties or (ii) between or among
Subsidiaries that are not Loan Parties, in each case not involving any other
Affiliate,”
(l)    Clause (f) of Section 6.09 of the Credit Agreement is amended to read as
follows:
“(f) the Permitted Restructuring and the Related Restructuring Transactions”
(m)    Section 6.11 of the Credit Agreement is amended by inserting the
following before the period at the end thereof:
“, provided, that the Company and its Subsidiaries may amend or modify any
certificate of incorporation, by-laws or other organizational documents as
reasonably necessary in order to effectuate the Permitted Restructuring and the
Related Restructuring Transactions”
(n)    The first sentence of Section 9.02(c) of the Credit Agreement is amended
by replacing the word “and” immediately preceding clause (ii) with a comma and
inserting before the period at the end of clause (ii) the following:
“, (iii) to release any Loan Guarantee provided by any Subsidiary that is a
Foreign Subsidiary under clause (b) of the definition of such term and, in
connection therewith, to release any Liens granted to the Administrative Agent
by such Subsidiary on any Collateral and to release any pledge of voting Equity
Interests of such Subsidiary in excess of 65% of the aggregate voting Equity
Interests of such Subsidiary and (iv) to release any Loan Guarantee provided by
any Subsidiary that becomes an Inactive Subsidiary and, in connection therewith,
to release any Liens granted to the Administrative Agent by such Subsidiary on
any Collateral and to release any pledge of Equity Interests of such Subsidiary”
(o)    Section 9.02(c) of the Credit Agreement is further amended by deleting
the reference to Section 6.03(a)(iv) therein and replacing it with a reference
to Section 6.03(a)(v).
(p)    Section 9.20 of the Credit Agreement is amended to read as follows:
“Section 9.20. Permitted Restructuring. In connection with the Permitted
Restructuring and the Related Restructuring Transactions, the Administrative
Agent is authorized (a) to release the pledge of the Equity Interests of
Kirkstone currently held by it, (b) to release WWRH and FSHC from their
obligations as Loan Guarantors, (c) to release the assets of WWRH and FSHC from
the Liens of the Collateral Documents (other than the pledge by WWRH of 65% of
the voting Equity Interests of WWRH BV), (d) to release the pledge under the
Collateral Documents of voting Equity Interests of WWRH in excess of 65% of the
aggregate voting Equity Interests of WWRH, (e) to release the pledge under the
Collateral Documents of the Equity Interests of FSHC and (f) to execute any
documents permitting the Company or any of its Subsidiaries






--------------------------------------------------------------------------------



4

to amend their articles of incorporation, by-laws or organizational documents to
effectuate the Permitted Restructuring or the Related Restructuring
Transactions.”
SECTION 1.02.    Representations and Warranties. The Company represents and
warrants to each other party hereto that:
(i)    this Amendment has been duly executed and delivered by each Borrower and
constitutes a legal, valid and binding obligation of such Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law;
(ii)    the Credit Agreement as amended hereby will constitute a legal, valid
and binding obligation of such Loan Party, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;
(iii)    the representations and warranties of each Loan Party set forth in the
Credit Agreement as amended hereby are true and correct in all material respects
on and as of the First Amendment Effective Date (as defined below), except for
any representation or warranty that, by its terms, speaks as of a prior date,
which representation or warranty is true and correct in all material respects as
of such prior date;
(iv)    as of the First Amendment Effective Date, no Default or Event of Default
has occurred and is continuing under the Credit Agreement as amended hereby or
will have occurred after giving effect to the transactions to occur on such
date;
(v)    WWRH is a Foreign Subsidiary by virtue of clause (b) of the definition of
such term in Section 1.01 of the Credit Agreement; and
(vi)    Upon the completion of the Permitted Restructuring and the Related
Restructuring Transactions, New US Inc. will be an indirect, wholly owned
subsidiary of the Company and will be a Foreign Subsidiary by virtue of clause
(b) of the definition of such term in Section 1.01 of the Credit Agreement.
SECTION 1.03.    Effectiveness. (a) The amendments provided for in Section 1.01
(other than the amendments provided for in paragraphs (n) and (p) of Section
1.01) shall become effective on the date on which the conditions set forth below
have been satisfied (the “First Amendment Effective Date”):
(i)    The Administrative Agent shall have executed a counterpart of this
Amendment and shall have received from the Company, each other Borrower and
Lenders constituting the Required Lenders either (i) a counterpart of this
Amendment signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile or other electronic
transmission) that such party has signed a counterpart of this Amendment.
(ii)    The Administrative Agent shall have received such documents and
certificates as it shall reasonably have requested relating to the organization,
existence and good standing of each Loan Party executing this Amendment, the
authorization by each such Loan Party of this Amendment and the amendments to
the Collateral Documents provided for in Section 1.04 below and any other legal
matters relating to the transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent.
(iii)    The representations and warranties set forth in Section 1.02 shall be
true and correct in all material respects as of the First Amendment Effective
Date and the Administrative






--------------------------------------------------------------------------------



5

Agent shall have received a certificate to that effect, dated the First
Amendment Effective Date and signed by a Financial Officer of the Company.
(b)    The amendments provided for in paragraphs (n) and (p) of Section 1.01
shall become effective on the date on which the conditions set forth in
paragraph (a) of this Section have been satisfied and the Administrative Agent
has received from each Lender either (i) a counterpart of this Amendment signed
on behalf of such Lender or (ii) evidence satisfactory to the Administrative
Agent (which may include a facsimile or other electronic transmission) that such
Lender has signed a counterpart of this Amendment.
(c)    The Administrative Agent shall notify the Company and the Lenders of the
First Amendment Effective Date and such notice shall be conclusive and binding.
SECTION 1.04.    Covenants Regarding Collateral and Guarantee Requirement.
(a)    The Collateral and Guarantee Requirement, insofar as it relates to the
entities involved in the Permitted Restructuring and the Related Restructuring
Transactions, shall be satisfied within thirty (30) days after giving effect to
the Permitted Restructuring and the Related Restructuring Transactions (or such
later date as the Administrative Agent may determine) (the “Collateral and
Guarantee Date”). Without limiting the foregoing, on or prior to the Collateral
and Guarantee Date, (a) the Administrative Agent shall have (i) received
certificates representing 65% of the voting Equity Interests, and all the
non-voting Equity Interests (if any) of New US Inc., together with undated stock
powers executed in blank by the Loan Party owning such Equity Interests and (ii)
received an amendment to the Restated Security Agreement in the form of Exhibit
A thereto, duly executed by the Loan Party owning such Equity Interests, (b) the
Administrative Agent shall have (i) received (in exchange for certificates
representing Equity Interests of WWRH in the possession of the Administrative
Agent, as applicable) certificates representing 65% of the voting Equity
Interests, and all the non-voting Equity Interests (if any) of WWRH, together
with undated stock powers executed in blank by the Loan Party owning such Equity
Interests and (ii) received an amendment to the Restated Security Agreement in
the form of Exhibit A thereto, duly executed by the Loan Party owning such
Equity Interests, (c) the Collateral Documents under which Equity Interests of
WWRH BV have been pledged to the Administrative Agent shall have been
appropriately amended (i) to reflect the ownership of such pledged Equity
Interests after giving effect to the Permitted Restructuring and the Related
Restructuring Transactions and (ii) to create a Lien securing the Secured
Obligations on the nonvoting Equity Interests being issued by WWRH BV as part of
the Permitted Restructuring and the Related Restructuring Transactions, (d)
Collateral Documents under which 65% of the voting Equity Interests and 100% of
the nonvoting Equity Interests (if any) of New Coop issued by New Coop as part
of the Permitted Restructuring and the Related Restructuring Transactions have
been pledged to the Administrative Agent shall have been executed by WWRH and
the Administrative Agent to create a Lien on such Equity Interests securing the
Secured Obligations and (e) the Administrative Agent shall have received
favorable legal opinions from U.S. and Netherlands counsel to the Loan Parties
regarding the power, authority, perfection of security interests, enforceability
and other legal matters relating to the pledges described in the foregoing
clauses (c) and (d), each in form and substance reasonably satisfactory to the
Administrative Agent.
(b)    On or prior to the Collateral and Guarantee Date, the Administrative
Agent shall have received a certificate signed by a Financial Officer of the
Company, certifying that the Loan Parties are in compliance with the foregoing
paragraph.
SECTION 1.05.    Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lender Parties
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which shall continue in full force and effect in accordance
with the provisions thereof. Nothing herein shall be deemed to entitle any Loan
Party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances.






--------------------------------------------------------------------------------



6

(b)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import shall refer to the Credit Agreement as amended hereby, and the
term “Credit Agreement”, as used in any Loan Document, shall mean the Credit
Agreement as amended hereby.
(c)    This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.
SECTION 1.06.    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 1.07.    Counterparts. This Amendment may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which when so executed and delivered shall be deemed an original, but all of
which taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
other electronic imaging (such as a ‘pdf’) shall be as effective as delivery of
a manually executed counterpart hereof.
SECTION 1.08.    Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 1.09.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.


[Signature pages follow]










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date set forth above
ASCENA RETAIL GROUP, INC.,
by
/s/ Gene Wexler
 
Name: Gene Wexler
 
Title: Senior Vice President

THE DRESS BARN, INC.,
by
/s/ Gene Wexler
 
Name: Gene Wexler
 
Title: Senior Vice President

TWEEN BRANDS, INC.,
by
/s/ Gene Wexler
 
Name: Gene Wexler
 
Title: Secretary

MAURICES INCORPORATED
by
/s/ Gene Wexler
 
Name: Gene Wexler
 
Title: Senior Vice President

CHARMING SHOPPES, INC.
by
/s/ Eric Specter
 
Name: Eric Specter
 
Title: Executive Vice President

CHARMING SHOPPES OF DELAWARE, INC.
by
/s/ Colin Stern
 
Name: Colin Stern
 
Title: Vice President



CSI INDUSTRIES, INC.
by
/s/ Eric Specter
 
Name: Eric Specter
 
Title: President















--------------------------------------------------------------------------------

        

LANE BRYANT, INC.
by
/s/ Colin Stern
 
Name: Colin Stern
 
Title: Vice President



LANE BRYANT PURCHASE CORP.
by
/s/ Eric Specter
 
Name: Eric Specter
 
Title: Vice President



CATHERINES STORES CORPORATION
by
/s/ Eric Specter
 
Name: Eric Specter
 
Title: Vice President



CATHERINES, INC
by
/s/ Colin Stern
 
Name: Colin Stern
 
Title: Vice President



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
by
/s/ Donna DiForio
 
Name: Donna DiForio
 
Title: Authorized Officer

















--------------------------------------------------------------------------------

        



LENDER SIGNATURE PAGE TO THE FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT OF ASCENA RETAIL GROUP, INC.

LENDER: BANK OF AMERICA, N.A.
by
/s/ Roger Malouf
 
Name: Roger Malouf
 
Title: Vice President

LENDER: FIFTH THIRD BANK
by
/s/ Michael J. Schaltz, Jr
 
Name: Michael J. Schaltz, Jr
 
Title: Vice President

LENDER: PNC Bank NA
by
/s/ Nelson D. Rauscher
 
Name: Nelson D. Rauscher
 
Title: Vice President

LENDER: U.S. Bank National Association
by
/s/ Kelli Lattanzio
 
Name: Kelli Lattanzio
 
Title: Vice President

LENDER: Wells Fargo Bank, N.A.
by
/s/ Brent E. Shay
 
Name: Brent E. Shay
 
Title: Director







